       Case 3:20-cv-03340-K Document 1 Filed 11/08/20                Page 1 of 9 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

Link Investment Co.,                                  §
                                                      §
     Plaintiff,                                       §
                                                      §   CIVIL ACTION NO.:
v.                                                    §
                                                      §   IN ADMIRALTY, Rule 9(h)
Jiangsu Steamship Pte. Ltd.,                          §
                                                      §
         Defendant,                                   §
                                                      §
and                                                   §
                                                      §
Standard Chartered Bank,                              §
                                                      §
            Garnishee.                                §

       VERIFIED COMPLAINT AND REQUEST FOR ISSUANCE OF PROCESS OF
                 MARITIME ATTACHMENT AND GARNISHMENT

         Plaintiff Link Investment Co. (“Link”), pursuant to Supplemental Admiralty and

Maritime Rule B, files this Verified Complaint against Defendant Jiangsu Steamship Pte Ltd

(“Jiangsu”) and Garnishee Standard Chartered Bank (“Standard”), requesting issue of a writ of

maritime garnishment and attachment to be issued for property that is currently or will be held by

Jiangsu in this District, including but not limited to the account held by Standard belonging to

Jiangsu, and alleges as follows:

                                   JURISDICTION AND VENUE

         1.       This is an admiralty or maritime claim within the meaning of Federal Rule of

Civil Procedure 9(h) and 28 U.S.C. § 1333, and is brought to obtain security for ongoing

maritime arbitration in London, pursuant to 9 U.S.C. § 8.

         2.       Venue is proper in this jurisdiction, as the property of Jiangsu is located within

this District.

PLAINTIFF LINK INVESTMENT CO.’S VERIFIED COMPLAINT AND REQUEST FOR ISSUE OF                  PAGE 1
PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT
     Case 3:20-cv-03340-K Document 1 Filed 11/08/20                   Page 2 of 9 PageID 2



       3.         Jiangsu is not present in this District for the purposes of Supplemental Rule B.

                                              PARTIES

       4.         Link is a foreign business entity organized and existing under the laws of Liberia.

At all material times, Link was the registered owner of the M/V ALPHA ERA, IMO 9220992

(the “Vessel”).

       5.         Jiangsu is a foreign business entity organized and existing under the laws of

Singapore, with a registered address at 8 Eu Tong Sen Street #15-96, the Central 059818

Singapore. At all material times, Jiangsu was the time charterer of the Vessel under a time

charter dated April 16, 2020, on the NYPE 1946 form, between Link and Jiangsu (the

“Charter”).

       6.         Garnishee Standard is an international bank with offices in Singapore and with its

registered agent in this District which, on infomraiton and belief as detailed below, Link

reasonably believes holds accounts which are the property of and/or owing to Jiangsu.

                                                FACTS

       7.         On April 16, 2020, Link and Jiangsu (the “Contracting Parties”) entered into the

Charter, wherein they agreed that Jiangsu would take the Vessel for a one-time charter trip from

East Coast Australia to Singapore—Japan range via safe ports, with a cargo of coal in bulk.

       The Charter provided inter alia as follows:

                  “Duration about 45-55 days without guarantee”

                  “Vessel… to be employed, in carrying lawful merchandise…”

                  “4. That the Charterers shall pay for the use and hire of the said Vessel at
                  the rate of USD 6,000 per day or pro rata including overtime for first 50
                  days. Thereafter (51 days) hire to be adjusted to USD 7,000 per day or
                  pro rata including overtime….”



PLAINTIFF LINK INVESTMENT CO.’S VERIFIED COMPLAINT AND REQUEST FOR ISSUE OF                      PAGE 2
PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT
     Case 3:20-cv-03340-K Document 1 Filed 11/08/20              Page 3 of 9 PageID 3



              “12. That the Captain shall use diligence in caring for the ventilation of
              the cargo.”

              “17. That should any dispute arise between Owners and the Charterers,
              the matter in dispute however, shall be referred to arbitration in
              London...”

              “18. That the Owners shall have a lien upon all cargoes, and all sub-
              freights and/or sub-hires for any amounts due under this Charter,
              including General Average contributions, ….”

              “Clause 34 – Permitted Cargo
              With harmless coal in bulk which to be of a type having a history of
              shipment under similar circumstances without problems arising from
              methane emissions or spontaneous heating.”

              “Clause 35 – Trading

              1. Trading shall always be via safe port(s)…
              …

              However, if there is any breach of Charter and Charterers’ obligations to
              provide a safe cargo, then the Charterers shall be responsible for all
              consequences and any loss of time and/or expenses resulting therefrom,
              including the cost of the Protection and Indemnity surveyor, will be for
              Charterers’ sole account.”

              “Final Form Standard SBCL Charter Party Clause

              Solid bulk cargoes are to be presented for carriage, loaded and, where
              necessary, trimmed only if lawful and harmless…”

              “International Maritime Sold Bulk Cargo Code

              Solid bulk cargoes are to be presented for carriage, loaded, and, where
              necessary, trimmed only if lawful and harmless…”

       8.     The Vessel was delivered to Jiangsu on DLOSP Changjiangkou, China, on April

17, 2020.

       9.     The Vessel proceeded to Newcastle Port, Australia, and loaded a cargo of 135,019

tonnes of Australian Thermal Coal on May 9, 2020 (the “Cargo”). A B/L was issued in respect

of the Cargo on the Congenbill form.

PLAINTIFF LINK INVESTMENT CO.’S VERIFIED COMPLAINT AND REQUEST FOR ISSUE OF                PAGE 3
PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT
     Case 3:20-cv-03340-K Document 1 Filed 11/08/20                Page 4 of 9 PageID 4



         10.   The Vessel proceeded to Fangcheng, China for discharge, arriving at Fangcheng

on May 29, 2020.

         11.   Upon arrival, the Vessel was not allowed to discharge the Cargo due to difficulty

in obtaining a clearance from Customs. The Vessel remained at anchorage until June 29, 2020,

when the Master of the Vessel inquired of the local agent as to the reason for the delay,

considering that vessels that arrived after May 29, and carrying the same type of cargo, were

allowed to discharge.

         12.   The local agent advised the Master of the Vessel that the Cargo was insufficient to

meet the requirements for obtaining clearance. The Cargo could not be discharged because of

the absence of an import quota/license/allocation, or other necessary permission that is required

to discharge the Cargo in China, and negotiations were underway with regard to obtaining the

necessary Customs clearance and authorization required to move to berth and discharge the

Cargo.

         13.   Those negotiations dragged on and the Vessel has still not been called in to berth.

Overall, there have been no berthing prospects for a period of over five (5) months.

         14.   While the Vessel was at anchorage, the Cargo of coal aboard began emitting

methane gas. The methane levels were monitored by the crew, as they created the risk of

explosion. By September 17, 2020, on at least ten separate occasions, the Cargo holds required

ventilation to reduce the methane levels. However, in ventilating the holds, oxygen is introduced

and the gradual increase in oxygen content carries with it the risk of allowing the Cargo to self-

heat. Self-heating of the Cargo creates a risk of combustion, which would require immediate

action to remove the Cargo from the Vessel.




PLAINTIFF LINK INVESTMENT CO.’S VERIFIED COMPLAINT AND REQUEST FOR ISSUE OF               PAGE 4
PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT
     Case 3:20-cv-03340-K Document 1 Filed 11/08/20                Page 5 of 9 PageID 5



       15.     By loading an unlawful and dangerous cargo on the Vessel, Jiangsu breached

Clause 35 of the Charter—SBCL clause and the International Maritime Sold Bulk Cargo Code

clause—because the Cargo could not legally be discharged by the Vessel in China.

       16.     The shipment violated a law at the place of discharge, namely a prohibition of

importing cargo without an import quota / licence / allocation, or other necessary permission,

which has caused severe delay to the Vessel, and very significant and continuing losses to Link.

       17.     Link’s claim is for damages in respect of the severe delay to the Vessel at the

discharge port, Fangcheng, as a result of the absence of the necessary import license / quota for

the Cargo.

       18.     As provided in the Charter Party, Link has initiated a London maritime arbitration

against Jiangsu, demanding an award including the following:

               a.     Damages at the contract versus market rate in the sum of $1,792,980.00 up

to October 15, 2020 and increasing at a daily rate of $14,230.00 after that date, or such other sum

as the tribunal may determine;

               b.     Damages in the sum of $23,400.00 in respect of costs incurred to date as a

result of the delay, or such other sum as the tribunal may determine;

               c.     A declaration that Charterers are liable to pay for future costs caused by

the delay;

               d.     An indemnity in like amounts;

               e.     Compound interest; and

               f.     Costs.




PLAINTIFF LINK INVESTMENT CO.’S VERIFIED COMPLAINT AND REQUEST FOR ISSUE OF                PAGE 5
PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT
      Case 3:20-cv-03340-K Document 1 Filed 11/08/20                     Page 6 of 9 PageID 6



        Pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq., Link demands security for

such amounts, including through garnishment of Jiangsu’s property pursuant to Supplemental

Rule B, as set out below.

                                           COUNT I
                                BREACH OF MARITIME CONTRACT

        19.         Link repeats the foregoing paragraphs as if fully set forth herein.

        20.         Jiangsu has breached its maritime contract with Link as set out more fully above.

        21.         Despite repeated demand, Link remains unpaid for amounts due as a result of

Jiangsu’s breach of a maritime contract, and further is unsecured for its arbitration in London of

its demands against Jiangsu.

        22.         Link demands security for its London maritime arbitration, as well as payment of

the amount of the arbitral judgment together with all interest, costs and attorneys’ fees, as set

forth more fully below.

                                COUNT II
               MARITIME ATTACHMENT AND GARNISHMENT (RULE B)

        23.         Link repeats the foregoing paragraphs as if fully set forth herein.

        24.         Link has a prima facie valid admiralty claim.

        25.         Jiangsu cannot be located within the District within the meaning of Supplemental

Rule B.

        26.         Jiangsu own tangibles or intangibles personal property located or soon to be

located within this District. Specifically, Jiangsu’s accounts held by Standard, which is located

in this District.

        27.         Link seeks issue of process of maritime attachment so that it may obtain security

for its claims against Jiangsu and ultimately payment of those claims from the security.


PLAINTIFF LINK INVESTMENT CO.’S VERIFIED COMPLAINT AND REQUEST FOR ISSUE OF                    PAGE 6
PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT
     Case 3:20-cv-03340-K Document 1 Filed 11/08/20                   Page 7 of 9 PageID 7



       28.     Jiangsu did not post any security for Link’s claims.

                                    PRAYER FOR RELIEF

       WHEREFORE, Link prays:

       A.      That, in response to Count I, this Court order the provision of security for the

London maritime arbitration against Jiangsu Singapore, pursuant to the Federal Arbitration Act,

9 U.S.C. § 1, et seq., in the amount of at least $8,689,550.59, detailed as follows:



        Damages at the contract versus market
        rate up to October 15, 2020                $      1,792,980.00
        Damages from October 16, 2020 to
        and including 31 December, 2021            $      6,289,660.00     (442 days)
        Damages in respect of costs incurred
        to October 15, 2020 as a result of
        delay                                      $         23,400.00

        Damages in respect of costs uncurred
        from October 16, 2020 to and
        including December 31, 2021 as the
        result of delay (est.)                     $        442,000.00     (442 days)

        Costs (including attorneys and
        arbitrators’ fees) of the London
        Maritime Arbitration, and this case
        (est.)                                     $        100,000.00
        Interest on the amounts above, 2 years
        at current 3 month LIBOR rate              $         41,510.59             0.24%

                   Total Security Demanded:        $      8,689,550.59

       B.      That on provision of security, this Court stay this action pending the results of the

London maritime arbitration, and then on issue of the arbitral judgment, payment from the

security the amount of the arbitral judgment together with all interest, costs and attorneys’ fees,

in the amount of the arbitral judgment.



PLAINTIFF LINK INVESTMENT CO.’S VERIFIED COMPLAINT AND REQUEST FOR ISSUE OF                 PAGE 7
PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT
     Case 3:20-cv-03340-K Document 1 Filed 11/08/20               Page 8 of 9 PageID 8



       C.     That, in response to Count II, since Jiangsu cannot be found within this District

pursuant to Rule B, this Court issue an Order directing the Clerk of Court to issue Process of

Maritime Attachment and Garnishment pursuant to Rule B attaching all of Jiangsu tangible or

intangible property or any other funds held by any garnishee, including the Garnishee, up to the

amount of at least $8,689,550.59 as detailed above, to secure Link’s claims, and that all persons

claiming any interest in the same be cited to appear and, pursuant to Rule B, answer the matters

alleged in the Verified Complaint;

       D.     That this Court award Link such other and further relief that this Court deems just

and proper.

Dated: November 8, 2020.

                                                    Respectfully submitted,

                                                    /s/ Scott R. Wiehle
                                                    Scott R. Wiehle
                                                    State Bar No. 24043991
                                                    scott.wiehle@kellyhart.com
                                                    Emily R. Steppick
                                                    emily.steppick@kellyhart.com
                                                    State Bar No. 24117095
                                                    KELLY HART & HALLMAN, LLP
                                                    201 Main Street, Suite 2500
                                                    Fort Worth, Texas 76102
                                                    Telephone: (817) 332-2500
                                                    Telecopy: (817) 878-9280

                                                    J. Stephen Simms
                                                    (pro hac vice pending)
                                                    jssimms@simmsshowers.com
                                                    SIMMS SHOWERS LLP
                                                    201 International Circle, Suite 250
                                                    Baltimore, Maryland 21030
                                                    Telephone: (410) 783-5795
                                                    Facsimile: (410) 510-1789

                                                    ATTORNEYS FOR PLAINTIFF LINK
                                                    INVESTMENT CO.

PLAINTIFF LINK INVESTMENT CO.’S VERIFIED COMPLAINT AND REQUEST FOR ISSUE OF               PAGE 8
PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT
     Case 3:20-cv-03340-K Document 1 Filed 11/08/20                 Page 9 of 9 PageID 9



                                         VERIFICATION

          I am a principal of Simms Showers LLP, counsel to Plaintiff Link Investment Co.

(“Link”). There exists no officer of Link within this District to make this Verification, and Link

has authorized me to make on their behalf. The facts alleged in the foregoing Complaint are true

and correct to the best of my knowledge and information, which I derrived from both my

investigation and the records I received from Link.

          I further certify that, pursuant to Supplemental Rule B, I caused a search to be made of

electronic records and Directory Assistance for contacts within this District or a corporate

registration of an authorized agent of Defendant Jiangsu Steamship Pte Ltd (“Jiangsu”) in the

State of Texas to accept service of process in this District. Based on this search, Jiangsu does not

have a registered agent within this District who is authorized to accept service of process on its

behalf.

                                                      Pursuant to 28 U.S.C. § 1746(1), I certify
                                                      under penalty of perjury that the foregoing is
                                                      true and correct.

                                                      Executed November 8, 2020.

                                                        /s/ J. Stephen Simms
                                                      J. Stephen Simms
                                                      SIMMS SHOWERS LLP
                                                      201 International Circle
                                                      Baltimore, Maryland 21030
                                                      Telephone: (443) 290-8704
                                                      Fax: (410) 510-1789
                                                      jssimms@simmsshowers.com




PLAINTIFF LINK INVESTMENT CO.’S VERIFIED COMPLAINT AND REQUEST FOR ISSUE OF                 PAGE 9
PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT
